Title: To James Madison from Thomas Brooks & Co., 20 March 1806 (Abstract)
From: Thomas Brooks & Co.
To: Madison, James


                    § From Thomas Brooks & Co. 20 March 1806, New Orleans. “We beg leave to inform the President of the U’states through your medium, of the recent information wch. we have recvd. from Mobile, the Substance of which has been, duly communicated to Govr. Claiborne in a Letter from the principal of our House.
                    “We some time past purchased the greater portion of the crops of Cotton on Mobile River, with the full expectation that such Vessels as we freighted from here would find protection in going to an American Port of Entry. But to our great detriment⟨,⟩ the Schr. Mary, & Brig Guyoso have been detained, & are not allowed to go up to Fort Stoddard, and receive our Cotton, Thus situated, It is not in our power to Save ourselves from Loss, while we were justified in effecting any Commercial Operations in our Territory, We shall hereafter be under the necessity of Petition’g the Govnt. of the U’States for redress for such losses, as we may sustain from the arbit[r]ary power Unlawfully exercised by the Spanish Government, and we trust in the liberality & Justice of our claim.”
                